Case 6:17-cv-01972-CEM-GJK Document 173-10 Filed 05/24/19 Page 1 of 1 PageID 19729



                         THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

   ANGELA MORGAN, individually and on )
   behalf of all others similarly situated, )
                                            )
                           Plaintiffs,      )   Case No. 6:17-cv-01972-CEM-GJK
                                            )
           v.                               )
                                            )
   ORLANDO HEALTH, INC.,                    )
   G&G ORGANIZATION, LTD. d/b/a             )
   PFS GROUP, and RMB, INC.,                )
                                            )
                           Defendants.      )

                            MOTION FOR CLASS CERTIFICATION




                          PLACEHOLDER FOR EXHIBIT 10
                            TO BE FILED UNDER SEAL




   Keith J. Keogh (FBN 126335)
   Theodore Kuyper (pro hac vice)
   KEOGH LAW, LTD.
   55 West Monroe Street, Suite 3390
   Chicago, Illinois 60603
   (312) 726-1092
   (312) 726-1093 (fax)
   keith@keoghlaw.com
   tkuyper@keoghlaw.com
   Attorneys for Plaintiff
